laW lovle

Case 1:19-cv-00005- -
° 005-MSM-PAS Docurpenh#y2 Filed 01/07/19 Page 1 of 5 PagelD #: 255

UTEA
018 -- H 7385 SUBSTIT
, Enacted 06/28/2018

AN ACT on
AND SALE--MEDIATI

-- MORTGAGE FORECLOSURE

RELATING TO PROPERTY oA TERENCE

: bly as follows: .
It is enacted by the General Asem Y 25 5013 Public Laws entitled "An Act Relating

SECTION 1. Section 2 of Chapt \
to Property — Mortgage Foreclosure and Sale" is hereby amended to read as follows:

Section 2. This act shall take effect sixty (60) days following passage, and # shall expire

Faby + 2048 July_1,.2023. ,
- SECTION 2. Section 2 of Chapter 406 of the 2013 Public Laws entitled "An Act Relating

" ig hereby amended to read as follows:
to Property — Mortgage Foreclosure and Sale" is
Section 2. This act shall take effect sixty (60) days following passage, and i# shall expire

on day 2048 July 12023.
SECTION 3. Section 34-27-3.2 of the General Laws in Chapter 34-27 entitled "Mortgage

Foreclosure and Sale" is hereby amended to read as follows:

34-27-3.2. Mediation conference.

(a) Statement of policy. It is hereby declared that residential mortgage foreclosure
actions, caused in part by unemployment and underemployment, have negatively impacted a
substantial number of homeowners throughout the state, creating a situation that endangers the
economic stability of many of the citizens of this state as the increasing numbers of foreclosures
lead to increases in unoccupied and unattended buildings and the unwanted displacement of
homeowners and tenants who desire to live and work within the state.

(b) Purpose. The statutory framework for foreclosure proceedings is prescribed under the
provisions of chapter 27 of #e-34 this title. As the need for a mortgage mediation process has
evolved, it is important for the state to develop a standardized, statewide process for foreclosure
mediation rather than a process based on local ordinances that may vary from municipality to
municipality. By providing a uniform standard for an early HUD-approved, independent
counseling process in owner-occupied principal residence mortgage foreclosure cases, the
chances of achieving a positive outcome for homeowners and lenders will be enhanced.

(c) Definitions. The following definitions apply in the interpretations of the provisions of
this section unless the context requires another meaning:

(1) "Default" means the failure of the mortgagor to make a timely payment of an amount
due under the terms of the mortgage contract, which failure has not been subsequently cured.

(2) "Department" means the department of business regulation.

(3) "Good faith" means that the mortgagor and mortgagee deal honestly and fairly with
the mediation coordinator with an intent to determine whether an alternative to foreclosure is
economically feasible for the mortgagor and mortgagee, as evidenced by some or all of the
following factors:

(i) Mortgagee provided notice as required by this section;

(ii) Mortgagee designated an agent to participate in the mediation conference on its
behalf and with the authority to agree to a work-out agreement on its behalf;

(iii) Mortgagee made reasonable efforts to respond in a timely manner to requests for
information from the mediation coordinator, mortgagor, or counselor assisting the mortgagor;

(iv) Mortgagee declined to accept the mortgagor's work-out proposal, if any, and the
Tee provided a detailed statement, in writing, of its reasons for rejecting the proposal;

mortgagee offered, in writing, to enter into an alternative works outisposiion resol
proposal that eeu result in net funneled bened “ve en Cee noc iain
shsmoifgases it to the mortgagor as compared to the terms of

(4) "HUD" means the United States De i
partment of Housing and Urban D
any successor to such department. ° san Development ang

http://webserver.rilin.state.ri.us/PublicLaws/law18/law18072.htm
1/5
1/7/2019

http://webserver.rilin.state.ri.us/PublicLaws/law1 8/law18072.htm

law18072

Case WA QGV;0OQRFEMSMERAS oMGGHMAIANS hEneA OM Aonkage 2 of 5 PagelD #: 256

coordinated and facilitated by a mediation coordinator whose purpose is to determine whether an
alternative to foreclosure is economically feasible to both the mortgagee and the mortgagor, and
if it is determined that an alternative to foreclosure is economically feasible, to facilitate a loan
workout or other solution in an effort to avoid foreclosure.

(6) "Mediation coordinator" means a person employed by a Rhode Island-based, HUD-
approved counseling agency designated to serve as the unbiased, impartial, and independent
coordinator and facilitator of the mediation conference, with no authority to impose a solution or
otherwise act as a consumer advocate, provided that such person possesses the experience and
qualifications established by the department.

(7) "Mortgage" means an individual consumer first-lien mortgage on any owner-
occupied, one (1)- to four (4)- unit residential property that serves as the mortgagor's primary
residence.

(8) "Mortgagee" means the holder of a mortgage, or its agent or employee, including a
mortgage servicer acting on behalf of a mortgagee.

(9) "Mortgagor" means the person who has signed a mortgage in order to secure a debt or
other duty, or the heir or devisee of such person provided that:

(i) The heir or devisee occupies the property as his or her primary residence; and

(ii) The heir or devisee has record title to the property, or a representative of the estate of
the mortgagor has been appointed with authority to participate in a mediation conference.

(d) The mortgagee shall, prior to initiation of foreclosure of real estate pursuant to § 34-
27-4(b), provide to the mortgagor written notice at the address of the real estate and, if different,
at the address designated by the mortgagor by written notice to the mortgagee as the mortgagor's
address for receipt of notices, that the mortgagee may not foreclose on the mortgaged property
without first participating in a mediation conference. Notice addressed and delivered as provided
in this section shall be effective with respect to the mortgagor and any heir or devisee of the
mortgagor.

(1) If the mortgagee fails to mail the notice required by this subsection to the mortgagor
within one hundred twenty (120) days after the date of default, it shall pay a penalty at the rate of
one thousand ($1,000) per month for each month or part thereof, with the first month
commencing on the one hundred twenty-first (121st) day after the date of default and a new
month commencing on the same day (or if there is no such day, then on the last day) of each
succeeding calendar month until the mortgagee sends the mortgagor written notice as required by
this section.

Notwithstanding the foregoing, any penalties assessed under this subsection for any
failure of any mortgagee to provide notice as provided herein during the period from September
13, 2013, through the effective date of this section shall not exceed the total amount of one
hundred twenty-five thousand dollars ($125,000) for such mortgagee.

(2) Penalties accruing pursuant to subsection (d)(1) shall be paid to the mediation
coordinator prior to the completion of the mediation process. All penalties accrued under this
section shall be transferred to the state within one month of receipt by the mediation coordinator
and deposited to the restricted-receipt account within the general fund established by § 42-128-
2(3) and used for the purposes set forth therein.

(3) Issuance by the mediation coordinator of a certificate authorizing the mortgagee to
proceed to foreclosure, or otherwise certifying the mortgagee's good-faith effort to comply with
the provisions of this section, shall constitute conclusive evidence that, to the extent that any
penalty may have accrued pursuant to subsection (d)(1), the penalty has been paid in full by the
mortgagee.

(4) Notwithstanding any other provisions of this subsection, a mortgagee shall not accrue
any penalty if the notice required by this subsection is mailed to the borrower:

(i) Within sixty (60) days after the date upon which the loan is released from the
protection of the automatic stay in a bankruptcy proceeding, or any similar injunctive order issued
by a state or federal court, or within sixty (60) days after a loan is no longer afforded protection
under the Servicemembers Civil Relief Act (50 U.S.C. § 3901 et seq.) or the provisions of § 34-
27-4(d), or within one hundred twenty (120) days of the date on which the mortgagor initially
failed to comply with the terms of an eligible workout agreement, as hereinafter defined; and

(ii) The mortgagee otherwise complies with the requirements of subsection (d); provided,
however, that if the mortgagee fails to mail the notice required by subsection (d) to the mortgagor

2/5

 
1/7/2019 law18072
Case 1:19-cv- 00005 MEM AR i oP RGUIOR Meier ehule ChOlfO7 dpenalRagas of 5 PagelD #: 257

rate of one thousand dollars ($1,000) per month for each month, or part thereof, with the first
month commencing on the thirty-first (3 1st) day after the date upon which the loan is released
from the protection of the automatic stay im a bankruptcy proceeding or any similar injunctive
order issued by a state or federal court and a new month commencing on the same day (or if there
is no such day, then on the last day) of each succeeding calendar month until the mortgagee sends
the mortgagor written notice as required by this section. Notwithstanding the foregoing, any
penalties assessed under this subsection for any failure of any mortgagee to provide notice as
provided herein during the period from September 13, 2013, through the effective date of this
section shall not exceed the total amount of one hundred twenty-five thousand dollars ($125,000)
for such mortgagee.

(5) Notwithstanding any other provisions of this section, a mortgagee may initiate a
judicial foreclosure in accordance with § 34-27-1.

(e) A form of written notice meeting the requirements of this section shall be
promulgated by the department for use by mortgagees at least thirty (30) days prior to the
effective date of this section. The written notice required by this section shall be in English,
Portuguese, and Spanish and may be combined with any other notice required under this chapter
or pursuant to state or federal law.

(f) The mediation conference shall take place in person, or over the phone, at a time and
place deemed mutually convenient for the parties by an individual employed by a HUD-
approved, independent counseling agency selected by the mortgagee to serve as a mediation
coordinator, but not later than sixty (60) days following the mailing of the notice. The mortgagor
shall cooperate in all respects with the mediation coordinator including, but not limited to,
providing all necessary financial and employment information and completing any and all loan
resolution proposals and applications deemed appropriate by the mediation coordinator. A
mediation conference between the mortgagor and mortgagee conducted by a mediation
coordinator shall be provided at no cost to the mortgagor. The HUD-approved counseling agency
shall be compensated by the mortgagee for mediation conferences that take place at a rate not to
exceed five hundred dollars ($500) per engagement mediation. The HUD-approved agency shall
be entitled to a filing fee not to exceed one hundred dollars ($100)_per mediation engagement.

(g) If, after two (2) attempts by the mediation coordinator to contact the mortgagor, the
mortgagor fails to respond to the mediation coordinator's request to appear at a mediation
conference, or the mortgagor fails to cooperate in any respect with the requirements of this
section, the requirements of the section shall be deemed satisfied upon verification by the
mediation coordinator that the required notice was sent and any penalties accrued pursuant to
subsection (d)(1) and any payments owed pursuant to subsection (f) have been paid. Upon
verification, a certificate will be issued immediately by the mediation coordinator authorizing the
mortgagee to proceed with the foreclosure action, including recording the deed. Such certificate
shall be valid until the earlier of:

(1) The curing of the default condition; or

(2) The foreclosure of the mortgagor's right of redemption.

The certificate shall be recorded along with the foreclosure deed. A form of certificate
meeting the requirements of this section shall be promulgated by the department for use by
mortgagees at least thirty (30) days prior to the effective date of this section.

(h) If the mediation coordinator determines that after a good-faith effort made by the
mortgagee at the mediation conference, the parties cannot come to an agreement to renegotiate
the terms of the loan in an effort to avoid foreclosure, such good faith effort by the mortgagee

shall be deemed to satisfy the requirements of this section. A certificate certifying such good faith
effort will be promptly issued by the mediation coordinator authorizing the mortgagee to proceed

with the foreclosure action and recording of the foreclosure deed; provided, however, that the
mediation coordinator shall not be required to issue such a certificate until any penalties accrued
pursuant to subsections (d)(1) and (d)(4)(ii), and any payments owed pursuant to subsection (f),
have been paid. Such certification shall be valid until the earlier of:

(1) The curing of the default condition; or

(2) The foreclosure of the mortgagor's equity of redemption.

The certificate shall be recorded along with the foreclosure deed. A form of certificate
meeting the requirements of this section shall be promulgated by the department for use by
mortgagees at least thirty (30) days prior to the effective date of this section.

 

http://webserver.rilin.state.ri.us/PublicLaws/law1 8/law18072.htm 3/5
1/7/2019

law18072

Case 1:19-cv-00005- MSMERASre BRGURRHaBrendillad AAA He Bager of 5 PagelD #: 258
the loan to avoid foreclosure, the agreement shall be reduced to writing and executed by the
mortgagor and mortgagee. If the mortgagee and mortgagor reach agreement after the notice of
mediation conference is sent to the mortgagor, but without the assistance of the mediation
coordinator, the mortgagee shall provide a copy of the written agreement to the mediation
coordinator. Upon receipt of a written agreement between the mortgagee and mortgagor, the
mediation coordinator shall issue a certificate of eligible workout agreement if the workout
agreement would result in a net financial benefit to the mortgagor as compared to the terms of the
mortgage ("Certificate of Eligible Workout Agreement"). For purposes of this subsection,
evidence of an agreement shall include, but not be limited to, evidence of agreement by both
mortgagee and mortgagor to the terms ofa short sale or a deed in lieu of foreclosure, regardless
of whether said short sale or deed in lieu of foreclosure is subsequently completed.

(j) Notwithstanding any other provisions of this section, where a mortgagor and
mortgagee have entered into a written agreement and the mediation coordinator has issued a
certificate of eligible workout agreement as provided in subsection (i), if the mortgagor fails to
fulfill his or her obligations under the eligible workout agreement, the provisions of this section
shall not apply to any foreclosure initiated under this chapter within twelve (12) months following
the date of the eligible workout agreement. In such case, the mortgagee shall include in the
foreclosure deed an affidavit establishing its right to proceed under this section.

(k) This section shall apply only to foreclosure of mortgages on owner-occupied,
residential real property with no more than four (4) dwelling units that is the primary dwelling of
the mortgagor and not to mortgages secured by other real property.

(1) Notwithstanding any other provisions of this section, any locally based mortgagees
shall be deemed to be in compliance with the requirements of this section if:

(1) The mortgagee is headquartered in Rhode Island; or

(2) The mortgagee maintains a physical office, or offices, exclusively in Rhode Island
from which office, or offices, it carries out full-service mortgage operations, including the
acceptance and processing of mortgage payments and the provision of local customer service and
loss mitigation and where Rhode Island staff have the authority to approve loan restructuring and
other loss mitigation strategies; and

(3) The deed offered by a mortgagee to be filed with the city or town recorder of deeds as
a result of a mortgage foreclosure action under power of sale contained a certification that the
provisions of this section have been satisfied.

(m) No deed offered by a mortgagee as a result of a mortgage foreclosure action under
power of sale shall be submitted to a city or town recorder of deeds for recording in the land
evidence records of the city or town until and unless the requirements of this section are met.
Failure of the mortgagee to comply with the requirements of this section shall render the
foreclosure voidable, without limitation of the right of the mortgagee thereafter to re-exercise its
power of sale or other means of foreclosure upon compliance with this section. The rights of the
mortgagor to any redress afforded under the law are not abridged by this section.

(n) Any existing municipal ordinance or future ordinance that requires a conciliation or
mediation process as a precondition to the recordation of a foreclosure deed shall comply with the
provisions set forth herein and any provisions of said ordinances that do not comply with the
provisions set forth herein shall be determined to be unenforceable.

(0) The provisions of this section shall not apply if:

(1) The mortgage is a reverse mortgage as described in chapter 25.1 of title 34 this title;
or

(2) The date of default under the mortgage is on or before May 16, 2013.

(p) Limitations on actions. Any person who claims that a foreclosure is not valid due to
the mortgagee's failure to comply with the terms of this section shall have one year from the date
that the first notice of foreclosure was published to file a complaint in the superior court for the
county in which the property is located and shall also file in the records of land evidence in the
city or town where the land subject to the mortgage is located a notice of lis pendens, the
complaint to be filed on the same day as the notice of lis pendens or within seven (7) days
thereafter, Failure to file a complaint, record the notice of lis pendens, and serve the mortgagee
within the one-year period shall preclude said mortgagor, or any other person claiming an interest
through a mortgagor, from subsequently challenging the validity of the foreclosure. Issuance by
the mediation coordinator of a certificate authorizing the mortgagee to proceed to foreclosure, or

http://webserver.rilin.state.ri.us/PublicLaws/law1 8/law18072.htm 4/5
1/7/2019 law18072

CT ee OR e MEE A eod ARE UAT Soraply Weel HYRidshGhs Hage 5 of 5 PagelD #: 259

section, shall constitute a rebuttable presumption that the notice requirements of subsection (d)
have been met in all respects.
SECTION 4. This act shall take effect upon passage.

http://webserver.rilin.state.ri.us/PublicLaws/law1 8/law18072.htm
